 1

 2

 3                                   UNITED STATES DISTRICT COURT
 4                                            DISTRICT OF NEVADA
 5                                                   ***
 6    SYLVIA QUINN,                                        Case No. 2:18-cv-01909-JAD-CWH
 7                               Plaintiff,
                                                           ORDER
 8          v.
 9    WELTMAN, WEINBERG & REIS CO, LPA,
10                               Defendant.
11

12           Presently before the court is the parties’ proposed discovery plan and scheduling order

13   (ECF No. 8), filed on January 10, 2019. Plaintiff Sylvia Quinn and defendant Weltman,

14   Weinberg & Reis Co, LPA’s submitted discovery plan provides two scheduling proposals.

15   Plaintiff requests 240 days for discovery, whereas defendant proposes a bifurcated discovery

16   schedule. Defendant proposes that the first phase of discovery concern only the lead plaintiff’s

17   claims and that the second phase of discovery should concern the entire class. The court is unable

18   to determine plaintiff’s position on the proposed bifurcated discovery schedule absent additional

19   briefing on the issue. The court therefore orders plaintiff to submit additional briefing on her

20   position within seven days of this order. Defendant may file a response to plaintiff’s brief within

21   three days of her filing.

22           IT IS SO ORDERED.

23

24           DATED: January 24, 2019

25
                                                           C.W. HOFFMAN, JR.
26                                                         UNITED STATES MAGISTRATE JUDGE
27

28
